NUMBER 13-20-00218-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

CATARINO BRISENO JR,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes

      Counsel for appellant filed a motion to dismiss this appeal. Appellant signed both

the motion and an affidavit. We find the motion and affidavit together meet the

requirement of Texas Rule of Appellate Procedure 42.2(a) that appellant and attorney

must sign a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without

passing on the merits of the case, we GRANT the motion to dismiss and DISMISS the
appeal.

      Having dismissed the appeal at appellant’s request, no motion for rehearing will

be entertained, and our mandate will issue forthwith.


                                                           GREGORY T. PERKES
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of September, 2020.




                                            2